DETAILED ACTION
This application is being examined under AIA  first-to-file provisions.
Status of claims
Canceled:
none
Pending:
1-9
Withdrawn:
3-9
Examined:
1-2
Independent:
1
Allowable:
none


Abbreviations                                 (Date format: MM/DD/YYYY)

Rejections applied
PHOSITA
"a person having ordinary skill in the art before the effective filing date of the claimed invention"

112 Enablement,
Written description

x
BRI
broadest reasonable interpretation

102, 103
x
CRM
"computer-readable media" and equivalent language

101 JE(s)
x
IDS
information disclosure statement

101 Other
x
JE
judicial exception

112 Indefiniteness
x
112/a
35 USC 112(a)

112 "Means for"
x
112/b
35 USC 112(b)

112 Other

112/f
35 USC 112(f)

Double Patenting



Priority
Priority is claimed to as early as 10/26/2017.
As detailed on the 11/20/2018 filing receipt, this application claims priority to as early as 10/26/2017.  At this point in examination, all claims have been interpreted as being accorded this priority date.

Election by original presentation
Newly submitted "computer-implemented method" claims 3-9 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claims 3-9 are to a 101 process (i.e. a "method") instead of the 101 machine or manufacture (i.e. the "software system" of claim 1) and do not recite obviously equivalent steps and elements in comparison to originally presented 
In the event of rejoinder of non-elected group or species claims, the requirement for restriction between the elected and the non-elected / rejoined claims will be withdrawn, and the rejoined claims will be fully examined in accordance with 37 CFR 1.104.  To be allowable, rejoined claims must meet all criteria for patentability including the requirements of 35 USC 101, 102, 103 and 112.  Until all claims are found allowable, an otherwise proper restriction requirement may be maintained.  Non-elected claims which are not commensurate in scope with elected, allowable claims will not be rejoined.  See MPEP §821.04.  Additionally, in order to facilitate rejoinder, non-elected claims may be amended during prosecution to include the limitations and other relevant amendments of the elected claims under examination.  Finally, the prohibition against double patenting rejections of 35 USC 121 does not apply if the restriction requirement is withdrawn before a patent issues.  See MPEP § 804.01.

Withdrawal / revision of objections and/or rejections
In view of the amendment and remarks:
The objections to the drawings are withdrawn.
The objections to the specification and title are withdrawn.
The previous objection to claims is withdrawn, however new objections are applied.
The 112/b rejections are withdrawn, except as noted below, and new rejections are applied.
Rejections and/or objections not maintained from previous office actions are withdrawn. The following rejections and/or objections are either maintained or newly applied. They constitute the complete set applied to the instant application.
Objection to the presentation of the claims
The format of the amendment to the claims is objected to.  In claims 1-2, the font annotating changes is not amenable to character recognition (i.e. does not scan -- this effect may be seen by downloading from PAIR the amendment as actually entered into the record).  The font for the changed recitations should be the same as the font for unchanged recitations, except that underlining, strikethrough, etc. should be used per MPEP 714.II.C.  Possibly color or grayscale font was used to designate changes, which font does not render solid letters, and those letters do not scan.  "Legibility includes ability to be... scanned so that... paper can be electronically reproduced by use of digital imaging and optical character recognition" (MPEP 608.01.I."Paper Requirements," 2nd to last para.).  


Claim objections
Claim 1 is objected to because of the following informalities.  Appropriate correction is required.  In each objection the claims are definite with respect to the issues cited here because interpretation would have been sufficiently clear to PHOSITA, but nonetheless the claims are objected to for consistency among the claims or as otherwise indicated.  With regard to any suggested amendment below to overcome an objection, in the subsequent examination it is assumed that each amendment is made.  However, equivalent amendments also would be acceptable.  Any amendments in response to the following objections should be applied throughout the claims, as appropriate.
The following issues are objected to:
Claim
Recitation
Comment
1
A software system for helping health scientists identify how diseases 
develop comprising:
Readabilty would be improved by reciting: "A software system for... develop, the system comprising:..." or reciting commas before and after "for helping health scientists identify how diseases develop" or an equivalent recitation.
1
at least one data sets
Should read "...set[[s]]"



Claim rejections - 112/b
The following is a quotation of 35 USC 112(b):
(b)  CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2 are rejected under 112/b, as indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims depending from rejected claims are rejected similarly, unless otherwise noted, and any amendments in response to the following rejections should be applied throughout the claims, as appropriate.  With regard to any suggested amendment below, for claim interpretation during the present examination it is assumed that each amendment suggested here is made.  However equivalent amendments also would be acceptable.  
The following issues cause the respective claims to be rejected under 112/b as indefinite:
Claim
Recitation
Comment
1
a web application...; 
a plurality of modules...
Claim 1 is to "A software system..."  As addressed in the below 101 rejection, the claim is not clearly directed to a 101 process but appears intended as a 101 machine or manufacture.   

Separate from the 101 rejections, the recited "web application" and "modules" are interpreted as reading on software, including software-implemented steps of the recited "host," "receive" and "perform."  The relationships between the structure of the "software system" and any structure of these software elements are not clear at least because the claim is not a process, and there is no clear structural link between the "software system" and any of the "application," "modules" or software-implemented steps of "host," "receive" and "perform."  The recited "application" and "modules" each is not interpreted as requiring structure clearly linking either to the recited steps in a structural sense appropriate to the apparently intended claim to a 101 machine or manufacture.  

Typically, a rejection such as this might be overcome by, for example, reciting a data storage device (or some structural equivalent), comprised by the "software system," and instructions stored therein, the stored instructions configured according to the recited elements and steps.  However, it remains to be identified what support there is for 

The original disclosure, including the claims, drawings and specification, do not clearly disclose any hardware elements related to a structural embodiment for software-implemented steps.  No disclosure of a storage device, or any equivalent has been found in the context of stored instructions, stored software-implemented steps, stored programming, etc.  

If PHOSITA knowledge is going to be relied upon in this regard, then further in-the-record explanation is needed.
1
in real-time
It is not clear whether this recitation modifies the preceding "health," "factors," "analyzing," etc.  This rejection does not appear to have been addressed in Applicant's 11/24/2021 reply, and this rejection is maintained.
1
A software system for helping health scientists identify how diseases develop comprising: a web application...; a plurality of modules...
The claim recites a list of two elements as "...comprising: a web application...; a plurality of modules..." but without specifying the relationship between the elements of the list, e.g. "and," "or," etc.  That is, the list is missing a conjunction, so that the relationship is unclear, rendering the list ambiguous and the claim indefinite.  Possibly this rejection may be overcome by amending to recite "...and a plurality of modules..."
2
a machine learning algorithm
Indefinite under 112/b after invoking 112/f. Recites means (or an equivalent, nonce term, here "algorithm") and function and/or result (here "machine learning") without specifying steps or structure to prevent invoking, and it is not clear that the specification discloses sufficient structure, material, or acts rather than just function, noting that any disclosure must be clearly linked to the invoking recitation and that the specification does not clearly disclose structure sufficient to satisfy 112/b.  MPEP 2181 pertains.  This rejection does not appear to have been addressed in Applicant's 11/24/2021 reply, and this rejection is maintained.

Each issue above causes the scope of the claim to be indefinite because it is unclear how the claim elements relate to each other and to the claim as a whole.

Claim rejections - 112/a
The following is a quotation of 112/a:
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Regarding issues of written description support stemming even from the original claims and original disclosure, MPEP 2161.01.I (e.g. 6th para.), 2163.I and 2163.I.A pertain: "[O]riginal claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed" (MPEP 2161.01.I,6th para.).

Written description
Claim 1-2 are rejected under 112/a as failing to comply with the written description requirement.  The claims read on subject matter which is not described in the specification in such a way as to reasonably convey to PHOSITA that the inventors, at the time the application was filed, had possession of the claimed invention.  Claims depending from rejected claims are rejected similarly, unless otherwise noted.  With regard to any suggested amendment(s) below to overcome a rejection, equivalent amendments also would be acceptable.
Relating to the above 112/b rejection regarding the claim 1 recited "a web application...; a plurality of modules...," it is not clear what written description support there is for any of the recited structure of the recited "software system."
As appropriate, these rejections might be overcome, for example, (i) by narrowing to clearly supported embodiments and/or (ii) by clarifying on the record where support can be found and how that support relates to the recitations.  
If PHOSITA knowledge is going to be relied upon in this regard, then further in-the-record explanation is needed.
Any amendment should be propagated throughout the claims as appropriate.
In general, it is requested that any claim amendment in this regard be accompanied by citations to support in the original disclosure.
MPEP 2163 generally pertains.



Claim interpretations
The following claim interpretations apply to all instances of the following terms throughout all claims:
Claim
Recitation
Comment
1
front-end component
The term "front-end" is disclosed and exemplified in use but is not defined in the specification so as to clearly import a limitation into the claim, e.g. [26 and 49].  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims absent a clearly limiting definition in the specification.  (MPEP 2145.VI provides additional explanation.)  In a BRI, the recited "front-end" reads on at least any processing element operating prior to another processing element (e.g. input processing or any processing which precedes any other processing) or any software resulting in such an element or processing.
1
back-end component
The term "back-end" is disclosed and exemplified in use but is not defined in the specification so as to clearly import a limitation into the claim, e.g. [21, 26, 37 and 49].  In a BRI, the recited "back-end" reads on at least any processing element operating subsequent to another processing element (e.g. output processing or any processing which follows any other processing) or any software resulting in such an element or processing. 
1
to receive user input to select one or more analyses to be performed on the... data set
The recited "to select..." reads on intended use and is not clearly a required process step nor clearly even a software-implemented step.




Claim rejections - 35 USC 103
	In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC 102(b)(2)(C) for any potential 35 USC 102(a)(2) prior art against the later invention.
Claims 1-2
Claims 1-2 are rejected under 35 USC 103 as unpatentable over Shameer (as cited on the 8/25/2021 form 892 with advanced publication 2/14/2016 as listed at p. 105).

Regarding claim 1, the recited web application reads Shameer's various teachings of a "patient portal" including "A web-based data aggregation system to collect demographic data, enable patient-provider interactions and help patients to coordinate health care services" (Table 1, 8th row; also p. 106, 1st para.; §"Integrating health monitoring data streams into PHRs, EMRs and patient portals;" p. 114, last para.; p. 119, §"Key Points," 1st bullet; and entire document). 
 The recited front-end component reads on at least the inherent input element of Shameer's "patient portal," whether that input element is hardware, a distinct software module or simply a computer instruction comprised by a single, main program constituting the patient portal.  
The recited back-end component reads on at least the inherent "aggregation" element of Shameer's "patient portal," whether that "aggregation" element is hardware, a distinct software module or simply a computer instruction comprised by a single, main program constituting the patient portal.
The recited receiving user input relating to selection of an analysis reads on Shameer's "A systematic approach should be established to consent a potential user, and after completing the consent, the data can be transferred to verified software and database systems at individual hospitals or the health system where the patient seeks care using secured data protocols" (p. 111, 2nd col., 2nd para.; and entire document), "Some of the health-monitoring devices also allow users to manually log daily calorie intake and compute calories burned to provide a score" (p. 107, last para.; and entire document), "when a patient or provider generates a clinical question" (p. 114, 2nd col., 1st para.; and entire document), "enable patient-provider interactions" as well as reading on Shameer's "genome analyses pipelines" (p. 105, §"Khader Shameer;" and entire document); "...data related to the cancer genome, exome and transcriptome are available for analyses using The Cancer Genome Atlas...  Genotype and phenotype data can be retrieved for meta-analyses" (p. 107, 1st col., last para.; and entire document).

The recited spatiotemporal reads on Shameer's "Further integration of these data with individual-level information including socioeconomic information, variations in weather and location-based environmental quality (pollution) data could provide precise information to develop predictive models capable of identifying and estimating the causal or reactive role of various factors contributing to wellness and illness" (p. 107, 1st para.; and entire document) and "Electronic medical record (EMR) or electronic health record (EHR)... Longitudinal record of patient care" and all Shameer teaching of location-based and longitudinal analysis (Table 1, 6th row; and entire document).
The recited "real-time" reads on Shameer's "real-time" (title; and entire document).
To the extent that the limitations within claim 1 are taught individually but are not explicitly taught with the recited relationships and sequencing among limitations -- as examples, the various teachings within Shameer of different analysis within different embodiments of software -- then in the absence of a secondary consideration to the contrary, it would have been prima facie obvious to PHOSITA to try the recited combination of limitations as those limitations are taught individually as described above, for example combining a web implementation with data input, data aggregation and data analysis.  Trying the recited combinations would have been examples of combining prior art elements, 

Claim 2 specifies machine learning which reads on Shameer's "machine learning" (abstract; p. 107, §"Aggregation of real-time biomedical and health care data;" Table 4, 14th row; Table 5, last row; and entire document).  
To the extent that the limitations of claim 2 are not explicitly taught with the recited relationships and sequencing among limitations, for example explicit application of machine learning to particular data streams, then in the absence of a secondary consideration to the contrary it would have been prima facie obvious to PHOSITA to try the recited combination of limitations as those limitations are taught individually as described above.  Trying the recited combinations would have been examples of combining prior art elements, in some instances elements taught within the same reference, according to known methods to yield predictable results and choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.


Claim rejections - 101
35 USC 101 reads: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
For each rejection below, dependent claims are rejected similarly as not remedying the rejection, unless otherwise noted.

Matter belonging to no statutory category -- claims 1-2
Claims 1-2 are rejected under 35 USC 101 because the claimed invention is directed to non-statutory subject matter.  This rejection is maintained.
Claim 1 is to "A software system for helping health scientists identify how diseases develop comprising: a web application...; a plurality of modules..." which is not, in all embodiments within a BRI, interpreted as belonging to any category listed in 101.
The recited "for helping health scientists identify how diseases develop" reads on intended use.
None of the recited "software system," "web application," or "modules" clearly requires non-transient structure.
  In a BRI, the claim reads on data and/or software comprising no structure other than data and/or software.  The claim is not recited as a process, and the claim is not limited to any particular structure as a 101 machine or manufacture.  The claim reads on transitory propagating signals which are not proper patentable subject matter because it does not fit within any of the four statutory categories of invention (In re Nuijten, Federal. Circuit, 2006).
None of the dependent claims remedy this rejection, e.g. "a machine learning algorithm..."
	As appropriate, this rejection can be overcome by, for example, amending to recite structure such as non-transitory computer-readable storage medium comprising computer instructions stored and structurally configured to store the recited data and to accomplish the recited steps.


Judicial exceptions (JE) to 101 patentability
Claims 1-2 are rejected under 35 USC 101 because the claimed inventions are not directed to patent eligible subject matter.  After consideration of relevant factors with respect to each claim as a whole, each claim is directed to one or more JEs (i.e. an abstract idea, a natural phenomenon, a law of nature and/or a product of nature), as identified below.  Any elements or combination of elements beyond the JE(s) (i.e. "additional elements") are conventional and do not constitute significantly more than the JE(s).  Thus, no claim includes additional elements amounting to significantly more than the JE(s), as explained below.  MPEP 2106 pertains.
In Alice, citing Mayo and Bilski, two Mayo/Alice questions determine eligibility under 101: First, is a claim directed to a JE?  And second, if so, does the claim recite significantly more than the JE?  
MPEP 2106 and the following USPTO website provide further explanation and case law citations: www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials.

1st Mayo/Alice question: abstract idea
Preliminarily, at this 1st step of the analysis, elements of independent claim 1 are interpreted as directed to the abstract idea of analyzing data including the JE elements of "...perform a respective analysis...," which, including all recitation within the listed element, in at least some embodiments within a BRI, involves only manipulation of data.  While manipulation of data is not per se directed to an abstract idea, in this instance the above-identified elements are directed to the abstract ideas identified below. 
BRIs of the claims are analogous to an abstract idea in the form of at least a mental process, at least equivalent to a computer-implemented process, including obtaining and comparing intangible data  Cybersource, Synopsys and Electric Power Group).  In a BRI, it is not clear that the claim embodiments are limited so as to require complexity precluding analogy to a mental process.
It is not clear that any additional element (or combination of such elements) integrates the exception(s) into a practical application.  
Therefore, in answer to the 1st Mayo/Alice question, the above JE elements are directed to abstract ideas.   
As in Alice (at 306, as cited in the MPEP above) and Bilski (as cited in Alice, id), an abstract idea may comprise multiple abstract elements or steps (i.e. from Alice: "a series of steps" at 306) and need not be a single equation, relationship or principle.

2nd Mayo/Alice question
Addressing the second Mayo/Alice question, all elements of claim 1 are part of one or more identified judicial exceptions (as described above), except for elements identified here as conventional elements in addition to the above judicial exceptions:  
The recited "host at least one dataset" and "receive user input" are conventional elements of a laboratory and/or computing environment and/or conventional data gathering/input elements, as exemplified by Shameer (as cited on the 8/25/2021 form 892 with advanced publication 2/14/2016 as listed at p. 105), and generally it is understood that the examples in the reference are well-known and routine.  
It is emphasized that, outside of an improvement argument, analysis of what is conventional generally pertains to the above-identified additional elements and not to elements earlier identified as part of a judicial exception.  
It is not clear that any claim improves its technology field by applying an improvement to an additional element of the claim for all claimed embodiments.  For example, it is not clear that all embodiments of any claim result in a specific improvement applied via an additional element and in comparison to art of the technology field so as to cause an additional element to be other than 
Suggestions regarding these distinctions and regarding advancing examination by improvement argument versus non-conventional additional element argument are provided in the bullets at the end of this rejection.


Summary and conclusion regarding claim 1
Summing up the above Mayo/Alice analysis of claim 1, each viewed as a whole and considering all elements individually and in combination, no claim recites limitations that transform the claim, finally interpreted as directed to the identified JE(s), into patent eligible subject matter, and it is not clear that any claim is sufficiently analogous to controlling case law identifying an example of an eligible claim. 

Remaining claims
Claim 2 adds elements which also are part of the identified JEs for the same reasons described above regarding the independent claims and therefore do not provide the something significantly more necessary to satisfy 101.  None of the dependent claim elements provides the something significantly more than the identified JE(s) necessary to satisfy 101.

Overcoming a JE-based rejection
Possible avenues to overcoming a 101 judicial exception (JE) rejection are discussed and exemplified in the MPEP as cited above, including among the step 2A, 2nd prong, bulletized "considerations."
Below is a non-exhaustive list of example arguments, possibly including evidence, any one of which may overcome the rejection:
1st Mayo/Alice step: improvement and therefore no JE -- Step 2A, 2nd prong, 1st consideration at MPEP 2106.05(a) -- A claim is not directed to a JE by virtue of integration into a practical application.  At least the following Federal Circuit opinions may be relevant to an argument in this context, in particular if a claim is sufficiently computer-related and/or improves its otherwise relevant field: Enfish/TLI, McRO, BASCOM and Synopsys, but also see In re... Stanford (CAFC 3/11/2021, precedential).  Since several of these opinions relate to inventions which were to some extent computer-related, the particular field in which asserted improvement occurs should be addressed particular improvement is identified (assertion of general "improvement" cannot suffice); there is a clear difference, apparent through comparison with the most relevant conventional technology (since there can be no "improvement" without a difference); and any improvement is either explicitly recited or is inherent to the claims, but in either case must apply to all claimed embodiments within the recited claim scope.  As further examples, argument may explain cause and effect leading to improvement or may include evidence comparing a claimed result to conventional results.  Arguments and evidence may be extrinsic to the original disclosure, including references available after the priority date, as long as it is clear that an argument applies to all embodiments of a properly supported claim.
2nd Mayo/Alice step: non-conventional additional element, corresponding to step 2B of the MPEP 101 analysis-- A claim includes an element in addition to the JE (i.e. "an additional element") which, either individually or in combination with another additional element, was non-conventional (i.e. not well-understood and routine).  At least the following Federal Circuit opinions may be relevant to an argument in this context: Diehr, Alice, Content Extraction and BASCOM.  This example also applies to natural product rejections.


Response to Arguments
Response to arguments regarding Claim Rejections - 35 USC 103
Applicant states (emphasis removed/added, applicant remarks: p. 8):
However, Shameer fails to disclose a web application including a back-end component and a front-end component...
Shameer makes no mention of, nor does the reference appear to suggest, a web application having front-end and back-end components or modules configured to perform a respective analysis...
The Applicant-cited limitations are taught as described in the revised rejection.
Response to arguments regarding Claim Rejections - 35 USC 101 -- Abstract idea
The rejections have been revised in view of the amendment.


Citations to art
	In the above citations to documents in the art, rejections refer to the portions of each document cited as example portions as well as to the entirety of each document, unless otherwise noted in the situation of lengthy, multi-subject documents.  Other passages not specifically cited within a document may apply as well.

Examiner Comment
Applicant is encouraged to request an interview for clarification or discussion regarding the rejection(s).  The examiner's phone number is provided below.
If filing after final, Applicant is encouraged to consider filing via the AFCP pilot program (78 Fed. Reg. 29117; https://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20).

Conclusion
No claim is allowed.
Applicant's amendments necessitated the new grounds for rejection in this action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-

Inquiries
Information regarding the filing, management and status of patent applications which are published (available to all users) or unpublished (available to registered users) may be obtained from the Patent Center: https://patentcenter.uspto.gov. Further is available at https://www.uspto.gov/patents/apply/patent-center, and information about filing in DOCX format is available at https://www.uspto.gov/patents/docx. 
The Electronic Business Center (EBC) at 866-217-9197 (toll-free) is available for additional questions, and assistance from a Customer Service Representative is available at 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The examiner for this Office action, G. Steven Vanni, may be contacted at: 
(571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/Primary Examiner, Art Unit 1631